107 Ga. App. 318 (1963)
130 S.E.2d 251
WHEAT
v.
FRAKER.
39977.
Court of Appeals of Georgia.
Decided February 7, 1963.
J. Paxson Amis, for plaintiff in error.
McCamy, Minor & Vining, John T. Minor, III, contra.
EBERHARDT, Judge.:
      "Foul, foul play," the defendant cried;
        "That I by kinsman be not trammelled,
      Let the issue again be tried
        Before another jury impanelled.
      Remember how from John at Runnymede
        The Charta was forced and wrested
*319
      That no matter what the issue or the deed
        By my peers it must be tried and tested.
      With juror mine adversary durst
        Try the cause, whose wife is second cousin to my wife
      And to plaintiff's wife a first.
        A new trial, sire, I demand to settle strife."
      "No foul play do I find or see,"
        The judge replied. "Foreman's wife to thine
      And to plaintiff's wife may kinsman be,
        But to Doug and thee no kinship do I find.[1]
      Thus, it doth not appear
        For any cause or reason told
      That the juror was not thy peer
        The case to try and verdict mold.
      Moreover, when kinships we sought to learn
        It doth not appear that as best befits
      One who would a kinsman spurn
        Thou revealedst that `cousin' did on the panel sit.[2]
      Thy day in court thou hast had,"
        The judge asserted, "and law commands
      That, no error made, whether good or bad,
        The issued tried and settled stands."
Judgment affirmed. Felton, C. J., and Russell, J., concur.
NOTES
[1]       "The groom and bride each comes within
      The circle of the other's kin;
      But kin and kin are still no more
      Related than they were before."

Central R. & Bkg. Co. v. Roberts, 91 Ga. 513, 517 (18 S.E. 315); Garrett v. State, 203 Ga. 756, 768 (5) (48 SE2d 377); and see Everett v. Culberson, 215 Ga. 577 (8) (111 SE2d 367); Smith v. State, 2 Ga. App. 574 (59 S.E. 311).
[2]  See Jennings v. Autry, 94 Ga. App. 344 (5) (94 SE2d 629); Joyner v. State, 208 Ga. 435 (2) (67 SE2d 221).